The only error complained of in the brief of plaintiffs is the action of the trial court in sustaining the demurrer of the defendants to the evidence of the plaintiff. Plaintiff's evidence tended to show that she inherited this land from one of her deceased children; that she was illiterate and unable to read and write; that in 1906 she executed an instrument to the plaintiff which was represented to her to be, and which she intended as, a least, contract for a period of five years at an annual rental of $150; that she did not know whether she acknowledged such instrument or not, and did not know whether the same was witnessed or not; that she has lived in the vicinity and neighborhood of said land during all of the time since October, 1906, and that she had never received any rental from defendants, and that they have been occupying said premises during all of that time; that she did not know until just prior to the commencement of this action that defendants claimed title to the premises. This constituted, in material substance, the case-made by the plaintiff upon the trial and oil which she asked to have said deed canceled and set aside as a forgery.
A mere statement of these material facts in plaintiff's evidence is sufficient to demonstrate the entire lack of merit in this appeal. The evidence shows that for a period of nearly 15 years prior to the beginning of this action defendants have been in open, notorious and adverse possession of the premises covered by this deed, paying no rentals thereon and claiming to be the owners thereof. Plaintiff resided in the immediate, neighborhood during all the time subsequent to the execution of the instrument, which she now claims was intended as a lease contract for five years, and admits that she never received any rentals under said alleged contract, and that she never demanded payment of the same. She merely makes the bald assertion that the deed of October 3, 1906, under which defendants went into possession and retained said premises is a forgery. This naked assertion is contradicted by all of her conduct. For nearly 15 years she sat by and permitted defendants to use and occupy said premises under a claim of ownership and without payment of any rent or even the semblance of a demand from her for the payment of rent or any assertion *Page 37 
in any manner of tier rights under any alleged lease contract. If such proceedings were to be recognized as sufficient to sustain an attack on a record title, very few titles in this state would be secure, and the courts would be burdened by an endless stream of vexatious litigation possessing no substantial merit.
The action of the trial court in sustaining defendants' demurrer to plaintiff's evidence was eminently proper, and the judgment of the court in favor of the defendants in this action be in all things affirmed.
By the Court: It is so ordered.